DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on an application filed in Japan on 4/19/2018. The Applicant has filed a certified copy of the JP2018-080951 application as required by 37 CFR 1.55, which has been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/03/2021 and 4/01/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 4/01/2019 are accepted to by the Examiner.
Claim Objections 
The Claims 11 - 17 are objected because of the following informalities;
Claims 11-17 recite Pob ≤ 0 /mm. Limitation Pob ≤ 0 /mm is not clear. For the purposes of examination, the limitation is being interpreted as Pob ≤ 0.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 20100182702).
Regarding claim 1, Watanabe teaches an immersion microscope objective (refer to US 20100182702, Fig. 1) comprising: 
a first lens group (L1-L7, Fig. 1) that includes a meniscus lens component (meniscus lens L7, [0060]) that is closest to an image among components of the first lens group (see Fig. 1, lens L7 is closest to an image among components of the first lens group), the meniscus lens component having a convex surface facing an object (see Fig. 1, convex surface 20 facing an object); and 
a second lens group (L8, Fig. 1) that is closer to the image than the first lens group (L8 is closer to the image than the first lens L1-L7, Fig. 1) is and includes at least one lens component (Fig. 1, L8 includes at least one lens component), wherein 

the first cemented lens (L1) consists of a planoconvex lens (L1) that includes a plane surface facing the object (a cemented lens L1 of a plano convex lens having a plane facing the object, [0061]) and a meniscus lens that has a negative refractive power and includes a concave surface facing the object (a meniscus lens having a concave surface facing the object, [0061], Fig. 1, negative refractive power, from Table 1), and the object, the planoconvex lens, and the meniscus lens are arranged in this order (Fig. 1 and table 1), the immersion microscope objective satisfies the following conditional expressions:
1.8 ≤n12 ≤ 1.85   (2)   [n12 = 1.81600 from table 1],
where n12 indicates a refractive index that the meniscus lens has for the e line.
Watanabe further teach 2.4 ≤ f1/fob, where fi indicates a focal length that the first cemented lens has for an e line, fob indicates a focal length that the immersion microscope objective has for the e line. (Calculating using Fig. 1 and Watanabe’s table 1, the value of f1/fob is 2.9; f1=14.83619; fob = 5). . 
Regarding claim 2, the immersion microscope objective according to claim 1 is rejected (see above).
Watanabe teaches the immersion microscope objective according to claim 1.
Watanabe doesn’t explicitly teach the immersion microscope objective of claim 1, satisfying the following conditional expression: 
       0.095 ≤ d12 / Ltotal   (3) 
total indicates a distance on the optical axis from an object surface to a lens surface that is closest to the image among lens surfaces of the immersion microscope objective.
Watanabe’s table 1 indicates that the value of d12 / Ltotal   is less than 0.095. It is noted that the Court has held that where the general conditions of a claim are disclosed in the prior art and no criticality has been established on the record, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235. It would have been obvious to a person of ordinary skill in the art at the time the application was filed to modify the device of Watanabe to include 0.095 ≤ d12 / Ltotal, by increasing the thickness of lens of the objective, for the predictable result of mitigate aberrations created by lens.
Regarding claim 3, the immersion microscope objective according to claim 1 is rejected (see above).
Watanabe teaches the immersion microscope objective according to claim 1.
Watanabe further teaches the immersion microscope objective, wherein the first lens group further includes a biconvex lens (Fig. 1, lens with surface 7 and 8), the biconvex lens is included in a lens component that is closest, second closest, or third closest to the object (Fig. 3, 3rd closest) among components of the immersion microscope objective, and the immersion microscope objective satisfies the following conditional expression: 
    0.014 ≤ NAob / | β | ≤ 0.034   (4);  [from Table. 1: NAob / | β | =1.1/40 = 0.0275]
ob indicates a numerical aperture on an object side of the immersion microscope objective, and β indicates a magnification of the immersion microscope objective.
Regarding claim 4, the immersion microscope objective according to claim 2 is rejected (see above).
Watanabe teaches the immersion microscope objective according to claim 2.
Watanabe further teaches the immersion microscope objective, wherein the first lens group further includes a biconvex lens (Fig. 1, lens with surface 7 and 8), the biconvex lens is included in a lens component that is closest, second closest, or third closest to the object (Fig. 3, 3rd closest) among components of the immersion microscope objective, and the immersion microscope objective satisfies the following conditional expression: 
    0.014 ≤ NAob / | β | ≤ 0.034   (4);  [from Table. 1: NAob / | β | =1.1/40 = 0.0275] where NAob indicates a numerical aperture on an object side of the immersion microscope objective, and β indicates a magnification of the immersion microscope objective.
Regarding claim 5, the immersion microscope objective according to claim 3 is rejected (see above).
Watanabe teaches the immersion microscope objective according to claim 3.
Watanabe further teaches the immersion microscope objective of claim 3, satisfying the following conditional expression: 
     1.4 ≤ n13 ≤ 1.85   (5),   [from Table 1, n13 =1.49782]; 

Regarding claim 6, the immersion microscope objective according to claim 4 is rejected (see above).
Watanabe teaches the immersion microscope objective according to claim 4.
Watanabe further teaches the immersion microscope objective of claim 4, satisfying the following conditional expression: 
        1.4 ≤ n13 ≤ 1.85   (5),   [from Table 1, n13 =1.49782]; 
where n13 indicates a refractive index that the biconvex lens (Fig. 1, lens with surface 7 and 8) has for the e line.
Regarding claim 7, the immersion microscope objective according to claim 3 is rejected (see above).
Watanabe teaches the immersion microscope objective according to claim 3.
Watanabe further teaches the immersion microscope objective of claim 3, satisfying the following conditional expression:
		0 ≤ | R1 | / | R2 | ≤ 1   (6)    [from Table 1, | R1 | / | R2 | = 0.8814]
where R1 indicates a radius of curvature of a lens surface on an object side of the biconvex lens (Fig. 1, lens with surface 7 and 8), and R2 indicates a radius of curvature of a lens surface on an image side of the biconvex lens.
Regarding claim 8, the immersion microscope objective according to claim 4 is rejected (see above).
Watanabe teaches the immersion microscope objective according to claim 4.

		0 ≤ | R1 | / | R2 | ≤ 1   (6)    [from Table 1, | R1 | / | R2 | = 0.8814]
where R1 indicates a radius of curvature of a lens surface on an object side of the biconvex lens (Fig. 1, lens with surface 7 and 8), and R2 indicates a radius of curvature of a lens surface on an image side of the biconvex lens.
Regarding claim 9, the immersion microscope objective according to claim 5 is rejected (see above).
Watanabe teaches the immersion microscope objective according to claim 5.
Watanabe further teaches the immersion microscope objective of claim 5, satisfying the following conditional expression:
		0 ≤ | R1 | / | R2 | ≤ 1   (6)    [from Table 1, | R1 | / | R2 | = 0.8814]
where R1 indicates a radius of curvature of a lens surface on an object side of the biconvex lens (Fig. 1, lens with surface 7 and 8), and R2 indicates a radius of curvature of a lens surface on an image side of the biconvex lens.
Regarding claim 10, the immersion microscope objective according to claim 6 is rejected (see above).
Watanabe teaches the immersion microscope objective according to claim 6.
Watanabe further teaches the immersion microscope objective of claim 6, satisfying the following conditional expression:
		0 ≤ | R1 | / | R2 | ≤ 1   (6)    [from Table 1, | R1 | / | R2 | = 0.8814]

Regarding claim 20, the immersion microscope objective according to claim 1 is rejected (see above).
Watanabe teaches the immersion microscope objective according to claim 1.
Watanabe further teaches the immersion microscope objective of claim 1, satisfying the following conditional expressions:
Ltotal ≤ 100 mm,    (11),   [see Table 1; TL = 64.32)
where Ltotal indicates a distance on an optical axis from an object surface to a lens surface that is closest to the image among lens surfaces of the immersion microscope objective.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20100182702) as applied to claim 1 above, in view of Tomimatsu (US 5,805,346).
Regarding claim 11, the immersion microscope objective according to claim 1 is rejected (see above).
Watanabe teaches the immersion microscope objective according to claim 1.
Watanabe doesn’t explicitly teach the immersion microscope objective of claim 1, satisfying the following conditional expressions:
       0.014 ≤ NAob / | β | ≤ 0.034      (4),  [from Table. 1: NAob / | β | =1.1/40 = 0.0275],
where NAob indicates a numerical aperture on an object side of the immersion microscope objective, β indicates a magnification of the immersion microscope objective,
ob ≤ 0, where Pob indicates a Petzval sum of the immersion microscope objective for the e line.
Watanabe ad Tomimatsu are related as immersion lens.
Tomimatsu teaches “to ensure the flatness of the image plane, it is necessary that the Petzval's sum of the objective lens be at or nearly zero”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the lens of Watanabe to have Pob ≤ 0 as taught by Tomimatsu for the predictable result of ensuring the flatness of the image plane, as Tomimatsu teaches in column. 1, lines 24-26.
Regarding claim 12, the immersion microscope objective according to claim 2 is rejected (see above).
Watanabe teaches the immersion microscope objective according to claim 2.
Watanabe doesn’t explicitly teach the immersion microscope objective of claim 2, satisfying the following conditional expressions:
       0.014 ≤ NAob / | β | ≤ 0.034      (4),  [from Table. 1: NAob / | β | =1.1/40 = 0.0275],
where NAob indicates a numerical aperture on an object side of the immersion microscope objective, β indicates a magnification of the immersion microscope objective,
Watanabe doesn’t explicitly teach the Pob ≤ 0, where Pob indicates a Petzval sum of the immersion microscope objective for the e line.
Watanabe ad Tomimatsu are related as immersion lens.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the lens of Watanabe to have Pob ≤ 0 as taught by Tomimatsu for the predictable result of ensuring the flatness of the image plane, as Tomimatsu teaches in column. 1, lines 24-26.
Regarding claim 13, the immersion microscope objective according to claim 3 is rejected (see above).
Watanabe teaches the immersion microscope objective according to claim 3.
Watanabe doesn’t explicitly teach the immersion microscope objective of claim 3, satisfying the following conditional expressions:
       0.014 ≤ NAob / | β | ≤ 0.034      (4),  [from Table. 1: NAob / | β | =1.1/40 = 0.0275],
where NAob indicates a numerical aperture on an object side of the immersion microscope objective, β indicates a magnification of the immersion microscope objective,
Watanabe doesn’t explicitly teach the Pob ≤ 0, where Pob indicates a Petzval sum of the immersion microscope objective for the e line.
Watanabe ad Tomimatsu are related as immersion lens.
Tomimatsu teaches “to ensure the flatness of the image plane, it is necessary that the Petzval's sum of the objective lens be at or nearly zero”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the lens of Watanabe to have Pob ≤ 0 as taught by Tomimatsu for 
Regarding claim 14, the immersion microscope objective according to claim 4 is rejected (see above).
Watanabe teaches the immersion microscope objective according to claim 4.
Watanabe doesn’t explicitly teach the immersion microscope objective of claim 4, satisfying the following conditional expressions:
       0.014 ≤ NAob / | β | ≤ 0.034      (4),  [from Table. 1: NAob / | β | =1.1/40 = 0.0275],
where NAob indicates a numerical aperture on an object side of the immersion microscope objective, β indicates a magnification of the immersion microscope objective,
Watanabe doesn’t explicitly teach the Pob ≤ 0, where Pob indicates a Petzval sum of the immersion microscope objective for the e line.
Watanabe ad Tomimatsu are related as immersion lens.
Tomimatsu teaches “to ensure the flatness of the image plane, it is necessary that the Petzval's sum of the objective lens be at or nearly zero”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the lens of Watanabe to have Pob ≤ 0 as taught by Tomimatsu for the predictable result of ensuring the flatness of the image plane, as Tomimatsu teaches in column. 1, lines 24-26.
Regarding claim 15, the immersion microscope objective according to claim 5 is rejected (see above).

Watanabe doesn’t explicitly teach the immersion microscope objective of claim 5, satisfying the following conditional expressions:
       0.014 ≤ NAob / | β | ≤ 0.034      (4),  [from Table. 1: NAob / | β | =1.1/40 = 0.0275],
where NAob indicates a numerical aperture on an object side of the immersion microscope objective, β indicates a magnification of the immersion microscope objective,
Watanabe doesn’t explicitly teach the Pob ≤ 0, where Pob indicates a Petzval sum of the immersion microscope objective for the e line.
Watanabe ad Tomimatsu are related as immersion lens.
Tomimatsu teaches “to ensure the flatness of the image plane, it is necessary that the Petzval's sum of the objective lens be at or nearly zero”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the lens of Watanabe to have Pob ≤ 0 as taught by Tomimatsu for the predictable result of ensuring the flatness of the image plane, as Tomimatsu teaches in column. 1, lines 24-26.
Regarding claim 16, the immersion microscope objective according to claim 6 is rejected (see above).
Watanabe teaches the immersion microscope objective according to claim 6.
Watanabe doesn’t explicitly teach the immersion microscope objective of claim 6, satisfying the following conditional expressions:
       0.014 ≤ NAob / | β | ≤ 0.034      (4),  [from Table. 1: NAob / | β | =1.1/40 = 0.0275],

Watanabe doesn’t explicitly teach the Pob ≤ 0, where Pob indicates a Petzval sum of the immersion microscope objective for the e line.
Watanabe ad Tomimatsu are related as immersion lens.
Tomimatsu teaches “to ensure the flatness of the image plane, it is necessary that the Petzval's sum of the objective lens be at or nearly zero”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the lens of Watanabe to have Pob ≤ 0 as taught by Tomimatsu for the predictable result of ensuring the flatness of the image plane, as Tomimatsu teaches in column. 1, lines 24-26.
Regarding claim 17, the immersion microscope objective according to claim 7 is rejected (see above).
Watanabe teaches the immersion microscope objective according to claim 7.
Watanabe doesn’t explicitly teach the immersion microscope objective of claim 7, satisfying the following conditional expressions:
       0.014 ≤ NAob / | β | ≤ 0.034      (4),  [from Table. 1: NAob / | β | =1.1/40 = 0.0275],
where NAob indicates a numerical aperture on an object side of the immersion microscope objective, β indicates a magnification of the immersion microscope objective,
ob ≤ 0, where Pob indicates a Petzval sum of the immersion microscope objective for the e line.
Watanabe ad Tomimatsu are related as immersion lens.
Tomimatsu teaches “to ensure the flatness of the image plane, it is necessary that the Petzval's sum of the objective lens be at or nearly zero”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the lens of Watanabe to have Pob ≤ 0 as taught by Tomimatsu for the predictable result of ensuring the flatness of the image plane, as Tomimatsu teaches in column. 1, lines 24-26.
Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claims 18 and 19 are allowable over the prior art of record for at least the reason that even though the prior art discloses an immersion microscope objective, the prior art fails to teach, or reasonably suggest the immersion microscope objective, satisfying the following conditional expressions: 
1.4 ≤ NAob    (8), 
e ≤ 2   (9), (claim 18),  
where NAob indicates a numerical aperture on an object side of the immersion microscope objective, ∆zi indicates a difference between a position on an optical axis at which an RMS wave aberration in an h line is minimized and a position on the optical axis at which an RMS wave aberration in the e line is minimized, and DOF- indicates a depth of focus for the e line, in combination with the other limitations of claim 18, and 
the immersion microscope objective, satisfying the following conditional expressions: 
9mm ≤ Yreso x | β | ≤ 20 mm   (10), (claim 19), 
where Yreso indicates a maximum object height within a region on a plane orthogonal to an optical axis that crosses the position on the optical axis at which an RMS wave aberration in the e line is minimized, the region being such that the RMS wave aberration in the e line is 0.2λe or lower, λe indicates a wavelength of the e line, and P indicates a magnification of the immersion microscope objective, in combination with the other limitations of claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872